 Case 1:19-cv-03859-RPK-VMS Document 9 Filed 08/23/19 Page 1 of 2 PageID #: 57
                                                               /) OfiKrlY,11       filedII
                                                                               IN CLERK'S OFFICE 1
                                                              ^[JAJ^           district COUR|TjE.D.N.v:
                                                                                                                k

7?)    (lUAo£ Us                            dcjuA                                          Of   TICE
nttfi-                                   Sgt^^67?9oF
R'                 r r»-C C \ OJ tr\ /A-\^G Lp)CLCclUoiA                        C<.V ^Cci>

PolU     9r^OO- n                                                                                1




         /O (jJ 1^(snr\ XV ^0^ (Loin cerr\ I                                                     1
                                                                                                            '
                                                                                                                        1
                                                                                                                        1
                                                                                                                        1



             / CX/^ CxJriXcAJ "l-lvc^                          ^-6 f A -Cl/*r/v\ Sy^Cci              - —/'                       XT
         \\Cf^u^ /ViOL^e^ is OL/xoi^lyji/^                                L^l\e,rjt T < 1.C// //
         5i^»^t/vr          C7 \s 7 fHore                                      LaJ-^o^e                         r
                                                                                                                            dWy>-\


                                                                                                                -1^/^
                                                                                                                        n
         -2r                   GjC/iV             * "P^xAldy) -Cor D^ C^uoV* L
         /n V ^COcxcAr Xov^ Cli/]-^ r.v\rJ. ^/yncSi/^^r/v\ OjrCA^ti
         7'//-/X
                       af           -i-t^ h^ccJ              s^icvlc^ oX^fv\^ r(o               .( rfV\             I'A^ri
         L(>k^ /IliaJ
                 • -- )r\OU)
                        "    r\ri
                             ■ ■ ■fAr,U \//5r>v
                                        1           1\                    J    XrO/K /Ko
                                                                                      /               AA'                        f-
                4vme^ Avdne^ cyuill 'oe |0ol(- cp\.                                                   // i                      lo
         hhncjJ f-P X CXfTvv Xc CyJ/A . C/Uc?C4.l^                  ^CCyLlA 4^L(» fV\.G iAP^.
         /l^cicccXeJ                       Sui-W /.^ XWc -Sca^II Ou^/ncc/LA.ii                   1




            ZH 44\jcx<v\i VciA Xor \/ACAy^ -XirA^ CXiao(                            CuazjI k(:?D<2
         Kent \'^k Xrcyv ^ Cowrie oX- \/rrji/ PcL/^l^^d Q:auJ                                        Af'C< X.
                                                         I                                              I




                                                                        5rAr€nL La.                     1i
                                                                                                                *




                                                                    JCnrtaiL U                  \.QoA <



                                                                                                                    1
         Ci.e^ —                            —                                               -—



                                                                                            \          !

                                                                                                                            -




                                                                                                            !
                           ■




                                                                                            i




                                                                                                                1
             Case 1:19-cv-03859-RPK-VMS
                    -SSr-''-jrG7?90£    Document 9 Filed 08/23/19 Page 2 of 2 PageID #: 58
SouMvem.S       p^5     Urvi'l- ^ P C $^-g               sou™ JERSEY NJ-t^
WsP^im
b el fwoaV, KIT,0S 21                                        £1 ifiiiJG ^19PM ? L




                                ^tas+^rrv
                                   'f PI sVV'icV
                                          P oC                          CoiAO
                                                                        V^ri:;
                                               L(K(^ naC/oTv Pl<5.z<^
                                      PiCOoUyry ^ 0V-, I I ^0I
                                    1120i — iB3233
                                                                                     h^(U\KiifL
